Exhibit 10.29

EXECUTION

LOGO [g41263image.jpg]

 

EMPLOYMENT AGREEMENT

THIS AGREEMENT, effective as of the November 8, 2004, by and between GETTY
IMAGES, INC., a Delaware corporation (the “Company”), whose principal executive
offices are located at 601 N. 34th Street, Seattle, WA 98103, and Jack Sansolo,
an individual (the “Executive”).

W I T N E S S E T H:

WHEREAS, the Executive has been hired into the position of Senior Vice
President, Chief Marketing Officer of the Company; and

WHEREAS, both parties desire that the terms and conditions of the Executive’s
employment with the Company be governed by the terms and conditions hereinafter
set forth.

NOW, THEREFORE, in consideration of the promises and the mutual covenants herein
contained, the parties hereto hereby agree as follows:

1. Employment and Duties.

(a) General. With effect from the date set forth above (the “Effective Date”),
Executive agrees upon the terms and conditions herein set forth to serve as
Senior Vice President, Chief Marketing Officer of the Company and shall perform
all duties customarily appurtenant to such position. In such capacity, the
Executive shall report directly and only to the Chief Executive Officer of the
Company. The Executive’s principal place of business shall be 601 N. 34th
Street, Seattle, Washington 98103.

(b) Services and Duties. For so long as the Executive is employed by the Company
hereunder, and except as otherwise expressly provided in Section 1(c) below, the
Executive shall devote Executive’s full business time to the performance of
Executive’s duties hereunder; shall faithfully serve the Company; shall in all
material respects conform to and comply with the lawful and good faith
directions and instructions given to Executive by Executive’s direct supervisor
and shall use Executive’s best efforts to promote and serve the interests of the
Company.

(c) No Other Employment. For so long as Executive is employed by the Company,
Executive shall not, directly or indirectly, render services to any other person
or organization for which he receives compensation without the prior approval of
the Executive’s direct supervisor. No such approval will be required if the
Executive seeks to perform inconsequential services without direct compensation
therefore in

 

Page 1 of 13



--------------------------------------------------------------------------------

EXECUTION

LOGO [g41263image.jpg]

 

connection with the management of personal investments or in connection with the
performance of charitable and civic activities, provided that such activities do
not contravene the provisions of Section 6 hereof.

(d) Payment for Services to be Performed; Obligations. Compensation to be paid
under this Agreement shall be made with regard to all the Executive’s services
to be provided to the Company globally.

2. Term of Employment. The term of the Executive’s employment under this
Agreement (the “Term”) shall commence on the Effective Date and continue until
it is terminated by either party giving the other written notice of termination.
All severance obligations of the Company on the termination of this Agreement,
if any, are set forth in Section 4 below.

3. Compensation and Other Benefits. Subject to the provisions of this Agreement,
the Company shall pay and provide the following compensation and other benefits
to the Executive during the Term as compensation for all services rendered
hereunder:

(a) Salary. The Company shall pay to the Executive an annual salary (the
“Salary”) at the initial rate of Three Hundred Thousand Dollars ($300,000),
payable to the Executive in accordance with the normal payroll practices of the
Company for its executive officers as are in effect from time to time. The
amount of the Executive’s Salary shall be reviewed annually by Executive’s
supervisor on or about April 1 of each year during the Term beginning in the
2005 calendar year.

(b) Annual Bonus. The Executive shall be eligible for each calendar year
thereafter that begins with the Term to participate in an annual incentive bonus
program established by the Company in accordance with the policies of the
Company and subject to such terms, conditions and performance targets as may be
recommended by the Chief Executive Officer (“CEO”) and approved annually by the
Compensation Committee of the Board (the “Compensation Committee”). Under the
terms of the annual bonus program, the Executive shall be eligible to earn a
target bonus of forty percent (40%) of Executive’s Salary (the “Bonus”) in
effect for the applicable calendar year.

(c) Expenses. The Company acknowledges that the successful operation of its
business may require Executive to incur reasonable business expenses while
rendering services to the Company for such things as business travel, lodging,
meals and other business expenses. Executive shall be reimbursed by the Company

 

Page 2 of 13



--------------------------------------------------------------------------------

EXECUTION

LOGO [g41263image.jpg]

 

for such expenses after presentation of appropriate receipts and statements,
according to the procedures established by the Company.

(d) Vacation. The Company shall provide Executive with twenty (20) days of
vacation with pay during each year of Executive’s employment under this
Agreement. In the event Executive ceases to be an employee of the Company for
any reason, Executive shall not be paid for accrued but untaken vacation days.

(e) Other Specific Benefits and Perquisites. Executive and the CEO shall agree
to any benefits to be provided to Executive pursuant to this Section 3(e),
subject to approval by the Compensation Committee. Any such benefits will be
comparable to those provided to other SVPs residing in the U.S. For the
avoidance of doubt, Executive will be covered by the Company’s Directors’ &
Officers’ insurance program.

(f) Medical and Other Related Benefits. The Company shall provide Executive with
Company disability and health insurance benefits consistent with those granted
to other senior executives of the Company. Executive will be eligible to
participate in any deferred compensation plan adopted by the Company for its
senior executives.

(g) Restricted Stock. The CEO will recommend that the Board of Directors grant
Executive 15,000 restricted shares of the Company’s common stock, , such shares
to vest over a four year period, one fourth on the 1-year anniversary of the
grant date of the award and monthly vesting on a pro-rata basis thereafter. A
separate agreement will be provided under separate cover.

4. Termination of Employment. Subject to the notice and other provisions of this
Section 4, the Company shall have the right to terminate Executive’s employment
hereunder, and Executive shall have the right to resign, at any time for any
reason or for no stated reason.

(a) Termination for Cause; Resignation Without Good Reason.

(i) If the Executive’s employment is terminated by the Company for Cause (as
defined in Section 4(a)(ii) below) or if the Executive resigns from Executive’s
employment hereunder other than for Good Reason (as defined in Section 4(b)(ii)
below), Executive shall be entitled to payment of Executive’s Salary through and
including the date of termination or resignation as well as any un-reimbursed
expenses. Except to the extent required by the terms of any applicable
compensation or benefit plan or program or as otherwise required by applicable
law, the Executive shall have no

 

Page 3 of 13



--------------------------------------------------------------------------------

EXECUTION

LOGO [g41263image.jpg]

 

rights under this Agreement or otherwise to receive any other compensation or to
participate in any other plan, program or arrangement after such termination or
resignation of employment with respect to the year of such termination or
resignation and later years.

(ii) Termination for “Cause” shall mean termination of the Executive’s
employment with the Company because of (A) willful, material or repeated
non-performance of the Executive’s duties to the Company (other than by reason
of the incapacity of the Executive due to physical or mental disability) after
notice of such failure and the Executive’s non-performance and continued,
willful, material or repeated non-performance after such notice, (B) the
indictment of the Executive for a felony offense, (C) the commission by the
Executive of fraud against the Company or any willful misconduct that brings the
reputation of the Company into serious disrepute or causes the Executive to
cease to be able to perform Executive’s duties, or (D) any other material breach
by the Executive of any material term of this Agreement.

(iii) Termination of the Executive’s employment for Cause shall be communicated
by delivery to the Executive of a written notice from the Company stating that
the Executive has been terminated for Cause, specifying the particulars thereof
and the effective date of such termination. The date of a resignation by the
Executive without Good Reason shall be the date specified in a written notice of
resignation from the Executive to the Company. The Executive shall provide at
least 30 days’ advance written notice of resignation without Good Reason.

(b) Involuntary Termination.

(i) If the Company terminates the Executive’s employment for any reason other
than Disability or Cause or Executive resigns from Executive’s employment
hereunder for Good Reason (collectively hereinafter referred to as an
“Involuntary Termination”), the Company shall pay to the Executive Executive’s
Salary and Accrued Bonus through and including the date of termination or
resignation as well as any un-reimbursed expenses. For purposes of this
Agreement, “Accrued Bonus” shall be determined based on the target amount for
which the Executive is eligible as described in Section 3(b) above using the
number of days in the applicable calendar year that the Executive was employed
by the Company (through the date of termination or resignation). In addition,
the Company shall pay to the Executive as severance (the “Severance Payments”)
within thirty (30) days after the date of termination a lump-sum payment in an
amount equal to the sum of Executive’s Salary at the rate in effect immediately
prior to such Involuntary Termination plus fifty percent (50%) of the
Executive’s Bonus based on the target amount for which the Executive is eligible
as described in Section 3(b) above.

 

Page 4 of 13



--------------------------------------------------------------------------------

EXECUTION

LOGO [g41263image.jpg]

 

(ii) Resignation for “Good Reason” shall mean resignation by Executive because
of (A) an adverse and material change in the Executive’s duties, (B) a material
breach by the Company of a material term of this Agreement, (C) the failure of
the Company to pay the Executive any material amount of compensation when due,
(D) a change in control, or (E) a relocation of the Executive’s principal place
of business that exceeds 35 miles, without Executive’s prior written consent.
The Company shall have 30 business days from the date of receipt of such notice
to effect a cure of the material breach described therein and, upon cure thereof
by the Company to the reasonable satisfaction of the Executive, such material
breach shall no longer constitute Good Reason for purposes of this Agreement.

(iii) The date of termination of employment without Cause shall be the date
specified in a written notice of termination to the Executive. The date of
resignation for Good Reason shall be the date specified in a written notice of
resignation from the Executive to the Company; provided, however, that no such
written notice shall be effective unless the cure period specified in
Section 4(b)(ii) above has expired without the Company having corrected, to the
reasonable satisfaction of the Executive, the event or events subject to cure.

(c) Termination following a Change in Control. Within thirty (30) calendar days
following a Change of Control (as the term “Change of Control” is defined in the
Getty Images, Inc. 1998 Stock Incentive Plan, as amended from time to time), the
Executive shall have the right to resign Executive’s employment with the
Company. In such an event, the Company shall pay to the Executive Executive’s
Salary and Accrued Bonus through and including the date of resignation as well
as any un-reimbursed expenses. Executive also will be entitled to receive within
thirty (30) days of the resignation date a lump-sum payment in an amount equal
to two times Executive’s Salary at the rate in effect immediately prior to the
Change of Control, plus one times the Executive’s Bonus based on the target
amount for which the Executive is eligible as described in Section 3(b) above.
As per the terms of the Company’s Stock Option Plan, in the event of a Change in
Control, (i) all Stock Options or Stock Appreciation Rights then outstanding
shall become fully exercisable as of the date of the Change in Control, whether
or not then exercisable, (ii) all restrictions and conditions of all Stock
Awards then outstanding shall lapse as of the date of the Change in Control, and
(iii) all Performance Share Awards shall be deemed to have been fully earned as
of the date of the Change in Control. In each instance, no award shall be
exercisable after the expiration of ten (10) years after the date the award was
granted (or any earlier expiration period as stated in the applicable award
agreement).

 

Page 5 of 13



--------------------------------------------------------------------------------

EXECUTION

LOGO [g41263image.jpg]

 

(d) Termination Due to Disability. In the event of the Executive’s Disability
(as hereinafter defined), the Company shall be entitled to terminate Executive’s
employment on providing the Executive with six months’ prior written notice. In
addition to payment of Salary through and including the date of termination and
any un-reimbursed business expenses, Executive will be entitled to receive
within thirty (30) days of the termination date a lump-sum payment in an amount
equal to Executive’s Salary at the rate in effect immediately prior to the
Disability, less any amounts paid to the Executive under any disability plan of
the Company. As used in this Agreement, the term “Disability” shall mean a
physical or mental incapacity that substantially prevents the Executive from
performing Executive’s duties hereunder and that has continued for at least six
of the last twelve months and that can reasonably be expected to continue
indefinitely. Any dispute as to whether or not the Executive is disabled within
the meaning of the preceding sentence shall be resolved by a physician
reasonably satisfactory to the Executive and the Company, and the determination
of such physician shall be final and binding upon both the Executive and the
Company.

(e) Beneficiary. For purposes of this Agreement, “Beneficiary” shall mean the
person or persons designated in writing by the Executive to receive benefits
under a plan, program or arrangement or to receive the balance of the Severance
Payments, if any, in the event of the Executive’s death, or, if no such person
or persons are designated by the Executive, the Executive’s estate. No
beneficiary designation shall be effective unless it is in writing and received
by the Company prior to the date of the Executive’s death.

5. Limitation on Payments.

Notwithstanding any other provisions of this Agreement, if either the Company or
the Executive receives confirmation from the Company’s independent tax counsel
or its certified public accounting firm (the “Tax Advisor”), that any
termination benefit granted by the Company to the Executive under this Agreement
or otherwise would be considered to be an “excess parachute payment” within the
meaning of Section 280G of the Internal Revenue Code of 1986, as amended, or any
successor statute then in effect (the “Code”), then the following rules shall
apply:

(a) The Company shall compute the net value to the Executive of all such
termination benefits after reduction of the excise taxes imposed by Section 4999
of the Code and for any income taxes that would be imposed on Executive if such
termination benefits constituted Executive’s sole taxable income.

(b) The Company shall next compute the maximum amount of termination benefits
that can be provided without any benefits being characterized as

 

Page 6 of 13



--------------------------------------------------------------------------------

EXECUTION

LOGO [g41263image.jpg]

 

Excess Parachute Payments and reduce the result by the amount of any income
taxes that would be imposed on Executive if such reduced termination benefits
constituted Executive’s sole taxable income.

If the result derived in subparagraph (i) is greater than the result derived in
subparagraph (ii), then the Company shall provide Executive the full amount of
termination benefits without reduction. If the result derived from subparagraph
(i) is not greater than the result derived in subparagraph (ii), then the
Company shall provide the Executive the maximum amount of termination benefits
that can be provided without any termination benefits being characterized as
“excess parachute payments.”

6. Protection of the Company’s Interests.

(a) No Competing Employment. For so long as the Executive is employed by the
Company and continuing for six (6) months following the date on which the
Executive’s employment is terminated (such period being referred to hereinafter
as the “Restricted Period”), the Executive shall not, without the prior written
consent of the CEO, directly or indirectly, own an interest in, manage, operate,
join, control, lend money or render financial or other assistance to or
participate in or be connected with, as an officer, executive, partner,
stockholder, consultant or otherwise, any individual, partnership, firm,
corporation or other business organization or entity that competes with the
Company by providing any goods or services provided or under development by the
Company at the effective date of the Executive’s termination of employment under
this Agreement; provided, however, that this Section 6(a) shall not proscribe
the Executive’s ownership, either directly or indirectly, of either less than
five percent of any class of securities which are listed on a national
securities exchange or quoted on the automated quotation system of the National
Association of Securities Dealers, Inc. or any limited partnership investment
over which the Executive has no control. For the avoidance of doubt, as at the
effective date of this Agreement, the following categories of companies are not
considered to be competitors of the Company: (i) companies which may sell images
off of the Company’s platform or through partnership deals, such as MLBAM, GM or
Amazon (although image partners whose companies are primarily in the business of
producing or licensing imagery, such as Digital Vision and Agence France Presse,
are considered competitors), (ii) companies that offer images as part of search
for free, non-commercial uses, such as Google or Yahoo!, or (iii) companies
which provide marketplace services such as Ebay which may have image and film
products for sale as a limited and secondary part of their business. If the
Company were to expand into these categories (i) – (iii) at any time while
Executive is employed by the Company or during the Restricted Period, then
companies within these categories would be considered competitors of the Company
for purposes of this Agreement. If any companies in the above categories change
their product or service

 

Page 7 of 13



--------------------------------------------------------------------------------

EXECUTION

LOGO [g41263image.jpg]

 

offerings, then the Company at its sole and reasonable discretion will determine
whether those companies would then be considered competitors of the Company.

(b) No Interference. During the Restricted Period, the Executive shall not,
whether for his own account or for the account of any other individual,
partnership, firm, corporation or other business organization (other than the
Company), intentionally solicit, endeavor to entice away from the Company or
otherwise interfere with the relationship of the Company with, any key person or
team who is employed by or otherwise engaged to perform services for the Company
or any key person or team or entity who is, or was within the then most recent
twelve-month period, a customer, client or supplier of the Company.

(c) Secrecy. The Executive recognizes that the services to be performed by him
hereunder are special, unique and extraordinary in that, by reason of
Executive’s employment hereunder, Executive may acquire Confidential Information
concerning the operation of the Company, the use or disclosure of which could
cause the Company substantial losses and damages which could not be readily
calculated and for which no remedy at law would be adequate. Accordingly, the
Executive covenants and agrees with the Company that Executive will not at any
time, except in performance of the Executive’s obligations to the Company
hereunder or with the prior written consent of the CEO, directly or indirectly
disclose to any person any Confidential Information that Executive may learn or
has learned by reason of Executive’s association with the Company. The term
“Confidential Information” means any information not previously disclosed to the
public or to the trade by the Company with respect to the Company’s, or any of
its affiliates’ or subsidiaries’, products, services, facilities and methods,
trade secrets and other intellectual property, systems, procedures, manuals,
confidential reports, product price lists, customer lists, financial information
(including the revenues, costs or profits associated with any of the Company’s
services or products), and business results, plans, prospects or opportunities.

(d) Exclusive Property. The Executive confirms that all Confidential Information
is and shall remain the exclusive property of the Company. All business records,
papers and documents kept or made by the Executive relating to the business of
the Company shall be and remain the property of the Company. Upon the
termination of his employment with the Company or upon the request of the
Company at any time, the Executive shall promptly deliver to the Company, and
shall not without the written consent of the CEO retain copies of, any written
materials not previously made available to the public, or records and documents
made by the Executive or coming into Executive’s possession concerning the
business or affairs of the Company; provided, however, that subsequent to any
such termination, the Company shall provide

 

Page 8 of 13



--------------------------------------------------------------------------------

EXECUTION

LOGO [g41263image.jpg]

 

the Executive with copies (the cost of which shall be borne by the Executive) of
any documents which are requested by the Executive and which the Executive has
determined in good faith are (i) required to establish a defense to a claim that
the Executive has not complied with his duties hereunder or (ii) necessary to
the Executive in order to comply with applicable law.

(e) Assignment of Developments. All Developments (as defined hereinafter) that
were or are at any time made, conceived or suggested by Executive, whether
acting alone or in conjunction with others, during Executive’s employment with
the Company shall be the sole and absolute property of the Company, free of any
reserved or other rights of any kind on the part of Executive. During
Executive’s employment and, if such Developments were made, conceived or
suggested by Executive during Executive’s employment with the Company,
thereafter, Executive shall promptly make full disclosure of any such
Developments to the Company and, at the Company’s cost and expense, do all acts
and things (including, among others, the execution and delivery under oath of
patent and copyright applications and instruments of assignment) deemed by the
Company to be necessary or desirable at any time in order to effect the full
assignment to the Company of Executive’s right and title, if any, to such
Developments. For purposes of this Agreement, the term “Developments” shall mean
all data, discoveries, findings, reports, designs, inventions, improvements,
methods, practices, techniques, developments, programs, concepts, and ideas,
whether or not patentable, relating to the activities of the Company of which
Executive is as of the date of this Agreement aware or of which Executive
becomes aware at any time during the Term, excluding any Development for which
no equipment, supplies, facilities or Confidential Information of the Company
was used and which was developed entirely on Executive’s own time, unless
(i) the Development relates directly to the business of the Company, (ii) the
Development relates to actual or demonstrably anticipated research or
development of the Company, or (iii) the Development results from any work
performed by Executive for the Company (the foregoing is agreed to satisfy the
written notice and other requirements of Section 49.44.140 of the Revised Code
of Washington).

(f) Injunctive Relief. Without intending to limit the remedies available to the
Company, the Executive acknowledges that a breach of any of the covenants
contained in this Section 6 may result in material irreparable injury to the
Company for which there is no adequate remedy at law, that it will not be
possible to measure damages for such injuries precisely and that, in the event
of such a breach or threat thereof, the Company shall be entitled to obtain a
temporary restraining order and/or a preliminary or permanent injunction
restraining the Executive from engaging in activities prohibited by this
Section 6 or such other relief as may be required to specifically enforce any of
the covenants in this Section 6. Without intending to limit the remedies
available to the Company, the Company shall be entitled to seek specific
performance of the Executive’s obligations under this Agreement.

 

Page 9 of 13



--------------------------------------------------------------------------------

EXECUTION

LOGO [g41263image.jpg]

 

(g) Compliance with Applicable Securities Laws. The Executive shall during the
continuance of Executive’s employment (and shall procure that Executive’s spouse
or partner and Executive’s minor children shall comply) with all applicable
rules of law, stock exchange regulations and codes of conduct applicable to
employees, officers and directors of the Company and the Company for the time
being in force in relation to dealings in the shares, debentures and other
securities of the Company or any unpublished share price sensitive information
affecting the securities of any other company with which the Company has
dealings.

(h) Compliance with Company Policy. During the continuance of Executive’s
employment, Executive shall observe the terms of any policy issued by the
Company in relation to payments, rebates, discounts, gifts, entertainment or
other benefits from any third party in respect of any business transacted or
proposed to be transacted (whether or not by Executive) by or on behalf of the
Company or any member of the Company.

7. General Provisions.

(a) Source of Payments. All payments provided under this Agreement, other than
payments made pursuant to a plan which provides otherwise, shall be paid in cash
from the general funds of the Company, and no special or separate fund shall be
established, and no other segregation of assets made, to assure payment.
Executive shall have no right, title or interest whatever in or to any
investments which the Company may make to aid the Company in meeting its
obligations hereunder. To the extent that any person acquires a right to receive
payments from the Company hereunder, such right shall be no greater than the
right of an unsecured creditor of the Company; provided, however, that this
provision shall not be deemed to waive or abrogate any preferential or other
rights to payment accruing to the Executive under applicable bankruptcy laws by
virtue of the Executive’s status as an executive of the Company.

(b) No Other Severance Benefits. Except as specifically set forth in this
Agreement, the Executive covenants and agrees that Executive shall not be
entitled to any other form of severance benefits from the Company, including,
without limitation, benefits otherwise payable under any of the Company’s
regular severance policies, in the event Executive’s employment hereunder ends
for any reason and, except with respect to obligations of the Company expressly
provided for herein, the Executive unconditionally releases the Company and its
subsidiaries and affiliates, and their

 

Page 10 of 13



--------------------------------------------------------------------------------

EXECUTION

LOGO [g41263image.jpg]

 

respective directors, officers, executives and stockholders, or any of them,
from any and all claims, liabilities or obligations under this Agreement or
under any severance or termination arrangements of the Company or any of its
subsidiaries or affiliates for compensation or benefits in connection with
Executive’s employment or the termination thereof.

(c) Tax Withholding and Gross-Up. Payments to the Executive of all compensation
contemplated under this Agreement shall be subject to all applicable tax
withholding. If it is determined that any payment made or benefit provided to
Executive pursuant to Section 3(c) or 3(f) is subject to any income tax payable
under any United States federal, state, local or other law, then Executive may
receive a tax gross-up payment with respect to such taxes. The tax gross-up
payment, if any, will be an amount such that, after payment of taxes on such
payment, there remains a balance sufficient to pay the taxes being reimbursed.
Any such tax gross-up payments will be made at the time Executive’s US federal
income tax return for the applicable calendar year is filed.

(d) Notices. Any notice hereunder by either party to the other shall be given in
writing by personal delivery, or certified mail, return receipt requested, or
(if to the Company) by facsimile, in any case delivered to the applicable
address set forth below:

 

(i) To the Company:

  Getty Images, Inc.   Attn: Chief Executive Officer   601 N. 34th Street  
Seattle, Washington 98103  

Facsimile 1-206-925-5623

 

(ii) To the Executive:

  Jack Sansolo

or to such other persons or other addresses as either party may specify to the
other in writing.

(e) Representation by Executive. Executive represents and warrants that
Executive’s entering into this Agreement does not, and that Executive’s
performance under this Agreement and consummation of the transactions
contemplated hereby will not, violate the provisions of any agreement or
instrument to which the Executive is a party, or any decree, judgment or order
to which the Executive is subject, and that this Agreement constitutes a valid
and binding obligation of the Executive in accordance with its terms. Breach of
this representation will render all of the Company’s obligations under this
Agreement void ab initio.

 

Page 11 of 13



--------------------------------------------------------------------------------

EXECUTION

LOGO [g41263image.jpg]

 

(f) Limited Waiver. The waiver by the Company or Executive of a violation of any
of the provisions of this Agreement, whether express or implied, shall not
operate or be construed as a waiver of any subsequent violation of any such
provision.

(g) Assignment; Assumption of Agreement. No right, benefit or interest hereunder
shall be subject to assignment, encumbrance, charge, pledge, hypothecation or
setoff by Executive in respect of any claim, debt, obligation or similar
process. The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business or assets of the Company to assume expressly and to agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place.

(h) Amendment; Actions by the Company. This Agreement may not be amended,
modified or canceled except by written agreement of Executive and the Company.
Any and all determinations, judgments, reviews, verifications, adjustments,
approvals, consents, waivers or other actions of the Company required or
permitted under this Agreement shall be effective only if undertaken by the CEO.

(i) Severability. If any term or provision hereof is determined to be invalid or
unenforceable in a final court or arbitration proceeding, (i) the remaining
terms and provisions hereof shall be unimpaired and (ii) the invalid or
unenforceable term or provision shall be deemed replaced by a term or provision
that is valid and enforceable and that comes closest to expressing the intention
of the invalid or unenforceable term or provision.

(j) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Washington (determined without regard
to the choice of law provisions thereof).

(k) Entire Agreement. This Agreement sets forth the entire agreement and
understanding of the parties hereto with respect to the matters covered hereby
and supersedes all prior agreements and understandings of the parties with
respect to the subject matter hereof.

 

Page 12 of 13



--------------------------------------------------------------------------------

EXECUTION

LOGO [g41263image.jpg]

 

(l) Headings. The headings and captions of the sections of this Agreement are
included solely for convenience of reference and shall not control the meaning
or interpretation of any provisions of this Agreement.

(m) Counterparts. This Agreement may be executed by the parties hereto in
counterparts, each of which shall be deemed an original, but both such
counterparts shall together constitute one and the same document.

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
day and year first written above.

 

GETTY IMAGES, INC. By:    /s/    JONATHAN D. KLEIN

Name:

  

Jonathan D. Klein

Title:

  

Chief Executive Officer

 

EXECUTIVE By:    /S/    JACK SANSOLO

Name:

  

Jack Sansolo

Title:

  

SVP, Chief Marketing Officer

 

Page 13 of 13